Citation Nr: 1000907	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.	Entitlement to compensable disability rating for bilateral 
hearing loss.

2.	Entitlement to service connection for a right leg 
condition as secondary to the service connected disability 
of the degenerative disc disease, lumbar spine.
 

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1958 to June 1960 
and from August 1960 to September 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 on the issue 
of entitlement to service connection for right leg condition 
and a November 2002 decision on entitlement to increase 
compensable rating for bilateral hearing loss, both by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO). 

The issue of service connection for a right leg condition as 
secondary to the service connected disability of the 
degenerative disc disease, lumbar spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

1.	The average pure tone hearing loss found by the VA 
audiological evaluations in May 2008 were 68 Hz in the 
right ear and 53 Hz in the left ear.  Speech recognition 
scores using the Maryland CNC word lists were 70 percent 
in the right ear and 88 percent in the left ear. 

2.	The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the May 2008 
VA examinations correspond to category VI, and the scores 
for the left ear correspond to category II.

3.	The average pure tone hearing loss found by a VA 
audiological evaluation in September 2009 was 63 Hz in the 
right ear and 47 Hz in the left ear. Speech recognition 
scores using the Maryland CNC word lists were 88 percent 
in the right ear and 92 percent in the left ear.

4.	The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the September 
2009 VA examination correspond to category III, and the 
scores for the left ear correspond to category I.


CONCLUSION OF LAW

1.	For the period from March 10, 2008 to September 15, 2009, 
the criteria for a 10 percent disability rating for 
bilateral hearing loss has been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2009).

2.	For the period since September 15, 2009, the criteria for 
a disability rating in excess of 0 percent for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).
	
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sough, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
This duty includes assisting with the procurement of relevant 
records, including pertinent treatment records, and providing 
an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Here, the duty to notify was satisfied by notice letter sent 
to the Veteran in May 2008.  This letters informed him of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and of what evidence the 
Veteran should provide.  In addition, the letter informed the 
Veteran of how effective dates are assigned.  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the Veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied, as to those claims now being finally decided 
on appeal.  

Increased Rating

For historical purposes, it is noted that service connection 
was established for the Veteran's bilateral hearing loss by 
the RO in October 1991 based on evidence that the Veteran 
exhibited bilateral hearing loss in his April 1978 separation 
examination.  A 0 percent rating was assigned based on a 
review of the relevant contemporaneous evidence.  In November 
2002, the Veteran was denied an increased evaluation for his 
condition.  In January 2005, the Board issued a decision 
stating that the Veteran's hearing loss did not warrant the 
assignment of a compensable rating according to the 
appropriate ratings criteria.  The Veteran submitted a claim 
for increased rating of his service connected bilateral 
hearing loss in March 2008.  In November 2008, the Veteran 
was again denied increased rating.  The Veteran contends that 
his symptomatology merits a rating in excess of 0 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Court has since 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Disability ratings of bilateral hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by pure tone 
audiometric tests at the frequencies of 1000, 2000, 3000 and 
4000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test. Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a). 
 
Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e). 
 
VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

On the authorized VA audiologic evaluation for rating 
purposes, in May 2008, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
80
95
LEFT
30
35
50
65
60

The average was 68 Hz for the right ear and 53 Hz for the 
left.  The speech audiometry revealed speech recognition 
ability of 72 percent in the right ear and 88 percent in the 
left ear.  These audiologic results produce a numeric 
designation of "VI" for the right ear and "II" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a 10 percent compensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (2009).  See 
VA audiological examination, dated May 2008. 

While the Veteran submitted July 2008 treatment records from 
the Veteran's private audiologist, Dr. J. P. Lindman.  
However, this evidence is in a format that is incompatible 
for VA rating purposes.  Specifically, the report included 
audiometric findings of puretone hearing threshold levels 
that are shown in graphic form instead of numeric form.  The 
Board is precluded from applying these graphic results to the 
criteria of 38 C.F.R. § 3.385 in order to determine the 
severity of any hearing loss disability.  See Kelly v. Brown, 
7 Vet. App. 471 (1995). 

On September 15, 2009, the Veteran underwent another 
authorized VA audiologic evaluation for rating purposes where 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
80
90
LEFT
25
25
45
60
60

The average was 63 Hz for the right ear and 47 Hz for the 
left.  The speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and 92 percent in the 
left ear.  These audiologic results produce a numeric 
designation of "III" for the right ear and "I" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2009).  See VA 
audiological examination, dated September 2009.

Based on the evidence on the record, the Board finds the 
Veteran should be granted a 10 percent disability evaluation 
for this bilateral hearing loss effective March 10, 2008, the 
date the Veteran submitted his increased rating claim.  

However, since the September 15, 2009 VA audiological 
examination demonstrates findings of a noncompensability 
rating, the Veteran will revert back to 0 percent 
compensability effective September 15, 2009, the date of the 
VA examination.  

While the Veteran may feel that his service-connected hearing 
loss is disabling to such an extent that it warrants a higher 
rating, the objective findings of licensed audiologists using 
established techniques and testing equipment are 
substantially more probative in determining the extent of the 
disability and whether it meets the criteria for a higher 
rating.  

While repeated testing shows that the service connected 
bilateral hearing loss does approximate the criteria for a 
compensable rating since the May 2008 VA examination, it did 
not, however, meet a compensable rating at the September 2009 
VA examination.  Therefore, in this matter, staged ratings 
will be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Additionally, in an exceptional case, a higher initial 
evaluation is available on an extraschedular basis.  In this 
case, however, there is no indication of record that the 
schedular criteria are inadequate to evaluate any of the 
disabilities at issue in this decision.  The Veteran does not 
allege, and the medical evidence does not establish, that any 
of these disabilities, alone, causes marked interference with 
the Veteran's employment, or necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Board finds 
that the Veteran's claims for higher initial evaluations do 
not present such exceptional or unusual disability pictures 
as to apply the extraschedular standards.  The Board is 
therefore not required to remand any of these claims to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating in excess of compensable for bilateral 
hearing loss is granted for the period from March 10, 2008 to 
September 15, 2009.

A rating in excess of noncompensability is denied for the 
period beginning on and after September 15, 2009.



REMAND

The Veteran alleges that his right leg condition is secondary 
to this service connected degenerative disc disease of the 
lumbar spine.  It is noted that service connection has 
previously been established for degenerative disc disease of 
the low back disability, and for sciatic neuralgia of the 
left lower extremity. 

An April 2004 VA examination report indicates that while the 
Veteran reported symptoms of neuralgia in the left leg, the 
right leg was not symptomatic.  See VA examination, dated 
April 2004. 

However, Dr. R. E. Lindsey, the Veteran's private 
chiropractor, submitted a July 2002 letter to stating that he 
treated the Veteran in June 2002.  The Veteran complained 
that the pain in lower back had extended down his right leg.  
A physical examination which included "straight leg raises 
caused pain bilaterally with the right being more severe... 
Range of motion studies show restriction in flexion/extension 
and both right and left lateral flexions.  These findings are 
consistent with degenerative disc disease of the lumbar 
spine."  See Dr. R. E. Lindsey letter, dated July 2002.  A 
June 2003 letter from Dr. Lindsey stated that the Veteran 
continued to complain of intermittent right leg pain.  See 
Dr. R. E. Lindsey letter, dated June 2003. 

In May 2005, the Veteran was treated at a VA medical facility 
for complaints of pain in his legs and back.  A physical 
examination found no clubbing cyanosis or edema of the 
extremities.  See VA treatment record, dated May 2005.  In 
November 2006, the Veteran again sought treatment for his 
bilateral leg pain.  See VA treatment record, dated November 
2006.  

In August 2005, Dr. P. D. Weeks, another private 
chiropractor, stated that the Veteran was examined in July 8, 
2005 and noted that "he is exhibiting symptoms associated 
with a Posterior Lateral Disc Bulge of L4-L5, L5-S1 in his 
right lower extremity... These problems greatly affect his 
activities of daily living."  See Dr. P. D. Weeks letter, 
dated August 2005. 

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  

Based on the evidence on the record, the Board finds that 
additional development is necessary in order to give him 
every consideration with respect to the present appeal.  
Specifically, private treatment records should be obtained 
and the Veteran should be scheduled for another VA 
examination to determine whether his right leg condition is 
secondary to his lumbar spine disorder.  Therefore, this case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should obtain all private treatment 
records, specifically those of Dr. R. E. 
Lindsey and Dr. P. D. Weeks.  Ask the Veteran 
about the existence of any outstanding private 
treatment records.  All efforts to obtain these 
records must be documented to inclusion in the 
claims folder.

2.	After the completion of the above 
instruction, the Veteran should be scheduled 
to undergo a VA examination with the 
appropriate medical examiner to determine 
whether his right leg condition is related 
to secondary to his service connected 
degenerative disc disease of the lumbar 
spine.  All necessary studies and tests 
should be conducted.  The Veteran's claims 
file should be made available to the 
examiner for review in conjunction with the 
examination, and such review must be noted 
in the examination report.  Following an 
examination and a review of the claims file, 
the VA examiner should provide an opinion as 
to whether it is at least as likely as not 
that the Veteran has a right leg disability 
that is linked to his  service connected 
degenerative disc disease of the lumbar 
spine.  The VA medical examiner is asked to 
specifically review private treatment 
records and letters from Dr. R. E. Lindsey 
and Dr. P. D. Weeks.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

3.	Thereafter, the AMC should readjudicate the 
appellant's claim. If the benefit sought on 
appeal remains denied, the appellant should be 
provided a supplemental statement of the case 
(SSOC). The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal. An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


